                               Case 2:20-cv-02246-RFB-BNW Document 1 Filed 12/11/20 Page 1 of 3



                     1 ANTHONY T. GARASI, ESQ.
                       Nevada State Bar No. 11134
                     2 MADELINE M. ARCELLANA, ESQ.
                       Nevada State Bar No. 13816
                     3 BREMER WHYTE BROWN & O’MEARA LLP
                       1160 N. TOWN CENTER DRIVE
                     4 SUITE 250
                       LAS VEGAS, NV 89144
                     5 TELEPHONE: (702) 258-6665
                       FACSIMILE: (702) 258-6662
                     6 agarasi@bremerwhyte.com
                       marcellana@bremerwhyte.com
                     7
                       Attorneys for Defendant,
                     8 Robertino Sazdov
                     9                                  UNITED STATES DISTRICT COURT
                  10                                        DISTRICT OF NEVADA
                  11
                  12 BRANDON MITCHELL, an individual, )                 Case No. 20-cv-2246
                                                              )
                  13              Plaintiff,                  )         DEFENDANT ROBERTINO
                                                              )         SAZDOV’S NOTICE OF
                  14         vs.                              )         REMOVAL OF ACTION TO THE
                                                              )         UNITED STATES DISTRICT
                  15 ROBERTINO SAZDOV, an individual; )                 COURT FOR THE DISTRICT OF
                     EAN HOLDINGS, LLC, a foreign limited )             NEVADA
                  16 liability company dba Enterprise Rent-A- )
                     Car; DOES I through XV; DOE              )
                  17 EMPLOYEES I through X, and ROE           )
                     CORPORATIONS I through X, inclusive, )
                  18                                          )
                                  Defendants.                 )
                  19                                          )
                  20 TO: THE UNITED STATES DISTRICT COURT FOR DISTRICT OF
                  21 NEVADA:
                  22                 PLEASE TAKE NOTICE that DEFENDANT ROBERTINO SAZDOV hereby
                  23 removes the state action entitled “BRANDON MITCHELL, individually vs.
                  24 ROBERTINO SAZDOV, EAN HOLDINGS, LLC dba Enterprise Rent-A-Car, DOES
                  25 I-XV, DOE EMPLOYEES I-X, and ROE CORPORATIONS I-X,” Case No. A-20-
                  26 814493-C filed in the Eighth Judicial District Court for the State of Nevada in and for
                  27 the County of Clark to this Court.
                  28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1800.378 4810-4319-5859.1
                               Case 2:20-cv-02246-RFB-BNW Document 1 Filed 12/11/20 Page 2 of 3



                     1               The grounds for removal are based on diversity jurisdiction pursuant to 28
                     2 USCS § 1332, as follows:
                     3               1. The residences of all three named parties are diverse:
                     4                         a) Plaintiff resides in Nevada;
                     5                         b) Defendant EAN Holdings, LLC is a Delaware corporation; and
                     6                         c) Defendant Sazdov is a foreign national residing in the Republic of
                     7                              North Macedonia.
                     8               2. The amount in controversy exceeds $75,000.00, as Plaintiff has alleged more
                     9                    than $55,114.78 in medical specials, with more than $53,000.00 from the
                  10                      night of the accident alone (for the ambulance and UMC emergency room
                  11                      care).
                  12                 3. The request is timely submitted as Mr. Sazdov was served with Summons
                  13                      and Complaint on November 13, 2020.
                  14 Dated: December 11, 2020                            BREMER WHYTE BROWN & O’MEARA
                                                                         LLP
                  15
                  16
                                                                         By:
                  17                                                             Anthony T. Garasi, Esq.
                                                                                 Nevada State Bar No. 11134
                  18                                                             Madeline M. Arcellana, Esq.
                                                                                 Nevada State Bar No. 13816
                  19                                                             Attorneys for Defendant Robertino Sazdov
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                   2
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1800.378 4810-4319-5859.1
                               Case 2:20-cv-02246-RFB-BNW Document 1 Filed 12/11/20 Page 3 of 3



                     1                                  CERTIFICATE OF SERVICE
                     2               I hereby certify that on this 11th day of December 2020, a true and correct copy
                     3 of the foregoing document was electronically delivered to CM/ECF for filing and
                     4 service upon all electronic service list recipients and was served via U.S. Mail upon
                     5 all parties listed below.
                     6
                                     Jared R. Richards, Esq.
                     7               Nevada Bar No. 11254
                     8               Dustin E. Birch, Esq.
                                     Nevada Bar No. 10517
                     9               CLEAR COUNSEL LAW GROUP
                  10                 1671 W. Horizon Ridge Pkwy, Suite 200
                                     Henderson, Nevada 89012
                  11
                  12
                                     CHRISTOPHER M. KELLER, ESQ.
                  13                 Nevada State Bar No. 007399
                  14                 HAWKINS MELENDREZ, P.C.
                                     9555 Hillwood Drive, Suite 150
                  15                 Las Vegas, Nevada 89134
                  16
                  17
                  18
                  19                                                         Danielle Alvarado, an employee of
                  20                                                         BREMER WHYTE BROWN &
                                                                             O’MEARA, LLP
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive                                                3
         Suite 250
  Las Vegas, NV 89144
      (702) 258-6665
                            1800.378 4810-4319-5859.1
